     Case 1:07-cv-00620-AWI-EPG Document 588 Filed 10/02/20 Page 1 of 3

1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2

3    JAMES E. WEAVER
     Senior Litigation Counsel
4    YEN JEANNETTE TRAN
     RYAN S. WATSON
5    Trial Attorneys
     Tax Division, U.S. Department of Justice
6    P.O. Box 683
7    Ben Franklin Station
     Washington, D.C. 20044
8    (202) 305-4929 (v)
      (202) 307-0054 (f)
9    James.E.Weaver@usdoj.gov
     Y.Jeannette.Tran@usdoj.gov
10
     Ryan.Watson@usdoj.gov
11
     Of Counsel:
12   MCGREGOR W. SCOTT
     United States Attorney
13   Eastern District of California
14

15
                                        UNITED STATES DISTRICT COURT
16
                                   EASTERN DISTRICT OF CALIFORNIA
17

18
      SHELLY IOANE,                                   Case No. 1:07-cv-00620 AWI EPG
19
                           Plaintiff,                 DECLARATION OF JAMES E. WEAVER
20                                                    IN OPPOSITION TO PLAINTIFF’S
             v.                                       MOTION TO COMPEL AND IN SUPPORT
21                                                    OF PART III.B (DEFENDANT’S
      JEAN NOLL,                                      CONTENTIONS) OF JOINT STATEMENT
22                                                    FILED ON OCTOBER 2, 2020
                           Defendant.
23

24

25
            I, JAMES E. WEAVER, pursuant to Section 1746 of Title 28 of the United States Code,
26
     declare as follows:
27

28
                                                      1


                                                                                          13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 588 Filed 10/02/20 Page 2 of 3

1           1.      I am a Senior Litigation Counsel with the Department of Justice. I am assigned to
2    the above-captioned case as an attorney representing Defendant Jean Noll.
3           2.      I attach as Exhibit 1 a copy of a letter that I sent to Peter Borenstein on January
4    10, 2020.
5           3.      I attach as Exhibit 2 a copy of a letter that I sent to Peter Borenstein on January
6    17, 2020. I have highlighted a portion of this document for the Court’s reference.
7           4.      I attach as Exhibit 3-A a copy of an email chain that I have printed out, with the
8    top email in the chain being an email that Peter Borenstein sent on January 21, 2020. I have
9    highlighted portions of this document for the Court’s reference.
10          5.      I attach as Exhibit 3-B a copy of an email chain that I have printed out, with the
11   top email in the chain being an email that I sent on January 30, 2020. I have highlighted portions
12   of this document for the Court’s reference.
13          6.      I attach as Exhibit 4 a copy of a Notice of Taking Deposition dated February 20,
14   2020 that I received from Plaintiff’s counsel. I have highlighted portions of this document for the
15   Court’s reference.
16          7.      I attach as Exhibit 5 a copy of an email chain that I have printed out, with the top
17   email in the chain being an email that Peter Borenstein sent on March 12, 2020. I have
18   highlighted portions of this document for the Court’s reference.
19          8.      I attach as Exhibit 6 a copy of an email chain that I have printed out, with the top
20   email in the chain being an email that I sent on March 12, 2020. I have highlighted portions of
21   this document for the Court’s reference.
22          9.      I attach as Exhibit 7 a copy of Plaintiff Shelly Ioane’s Response to Defendant Jean
23   Noll’s Special Interrogatories, Set Two that I received on March 30, 2020.
24          10.     I attach as Exhibit 8 a copy of a letter that I sent to Peter Borenstein on April 6,
25   2020. I have highlighted portions of this document for the Court’s reference.
26          11.     I attach as Exhibit 9 a copy of an email chain that I have printed out, with the top
27   email in the chain being an email that Peter Borenstein sent on April 10, 2020. I have highlighted
28   portions of this document for the Court’s reference.
                                                        2


                                                                                                    13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 588 Filed 10/02/20 Page 3 of 3

1           12.     I attach as Exhibit 10 a copy of Plaintiff’s Letter Brief dated April 22, 2020 that I
2    received from Plaintiff’s counsel. I have highlighted a portion of this document for the Court’s
3    reference.
4           13.     I attach as Exhibit 11 excerpts from a transcript of the telephonic informal
5    discovery dispute conference in this case held on April 23, 2020. I have highlighted a portion of
6    this document for the Court’s reference.
7           14.     I attach as Exhibit 12 a copy of an email that I have printed out, that Peter
8    Borenstein sent on August 4, 2020. I have highlighted portions of this document for the Court’s
9    reference.
10          15.     I attach as Exhibit 13 a copy of an email chain that I have printed out, with the top
11   email in the chain being an email that Peter Borenstein sent on August 6, 2020. I have
12   highlighted portions of this document for the Court’s reference.
13

14          I declare under penalty of perjury that the foregoing is true and correct.
15          Executed on October 2, 2020.
16
                                                   /s/ James E. Weaver
17                                                 James E. Weaver
18                                                 Senior Litigation Counsel

19

20

21

22

23

24

25

26

27

28
                                                       3


                                                                                                    13477218.2
